Citation Nr: 1028254	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
prostatectomy residuals from May 28, 2004, to May 8, 2007, other 
than a period of 100 percent disability from August 17, 2005, to 
May 1, 2006.  

2.  Entitlement to an increased initial rating for prostatectomy 
residuals, rated as 20 percent disabling since May 9, 2007, and 
as 40 percent disabling since June 29, 2009.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and awarded a 0 percent disability rating for prostatectomy 
residuals, effective May 28, 2004.  The Board remanded this claim 
for additional development in April 2008.  

A March 2006 rating decision granted a 100 percent rating from 
August 17, 2005, to May 1, 2006.  A July 2007 supplemental 
statement of the case increased the rating for prostatectomy 
residuals, from 0 percent to 20 percent disabling, effective May 
9, 2007, and a March 2010 rating decision increased the rating 
for prostatectomy residuals, from 20 percent to 40 percent 
disabling, effective June 29, 2009.  However, as those grants do 
not represent total grants of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  For the period from May 28, 2004, to May 8, 2007, other than 
a period of temporary 100 percent disability from August 17, 
2005, to May 1, 2006, the Veteran's prostatectomy residuals did 
not result in continual urine leakage that required the wearing 
of absorbent material that had to be changed less than two times 
per day or any marked obstructive voiding symptomatology with 
stricture disease, recurrent urinary tract infections, markedly 
diminished peak flow rate, or post void residuals greater than 
150 cc.  The Veteran did not have a daytime voiding interval 
between two to three hours and did not awaken to void two times 
per night.   

2.  For the period from May 9, 2007, to June 29, 2009, the 
Veteran's prostatectomy residuals did not result in urinary 
incontinence that required the wearing of absorbent material that 
had to be changed two to four times per day or any urinary 
retention requiring intermittent or continuous catheterization.  
The Veteran did not have a daytime voiding interval of  less than 
one hour and voided two to three times per night.   

3.  For the period since June 29, 2009, the Veteran's 
prostatectomy residuals have required the wearing of absorbent 
material that has to be changed two times a day and the constant 
use of an appliance for control of urinary incontinence.  There 
has been no evidence of any obstructed voiding.  The Veteran's 
daytime voiding interval has been one to two hours and he has 
voided three times per night.      


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 0 percent for 
prostatectomy residuals have not been met for the period from May 
28, 2004, to May 9, 2007, other than a period of 100 percent 
disability from August 17, 2005, to May 1, 2006.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, 
Diagnostic Codes 7527, 7528 (2009).

2.  The criteria for an initial rating in excess of 20 percent 
for prostatectomy residuals have not been met for the period from 
May 9, 2007, to June 29, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7527, 
7528 (2009).

3.  The criteria for an initial rating of 60 percent, but not 
higher, for prostatectomy residuals have been met since June 29, 
2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities which 
is based, as far as practically can be determined, on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely approximates 
the criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  Also, 
when making determinations as to the appropriate rating to be 
assigned, VA must take into account the Veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more severe 
than at other times during the course of the claim on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Malignant neoplasms of the genitourinary system are rated as 100 
percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2009).  Following the cessation of surgical, X-ray, 
antineoplastic, chemotherapy, or other therapeutic procedure, the 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  If there has been 
no local reoccurrence or metastasis, the disability will be rated 
on the residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 
7528, Note (2009).

The evidence shows that the Veteran was diagnosed with prostate 
cancer in June 2003 and underwent radical prostatectomy in July 
2003.  Due to a rise in his prostate-specific antigen level, he 
then underwent post-surgical irradiation of the prostatic bed 
from August 17, 2005, to October 6, 2005.  He was rated as 100 
percent disabling from August 17, 2005, and then rated as 0 
percent disabling from May 1, 2006.  The Board finds that the 
evidence shows no reoccurrence or metastasis following the August 
2005 radiation treatment.  Therefore, the 100 percent rating 
pursuant to Diagnostic Code 7528 is not warranted after May 1, 
2006, six months following cessation of surgical therapy.

Furthermore, the Board finds that the evidence does not show any 
renal dysfunction as the result of the prostate disability.  
Therefore, the Board finds that rating as voiding dysfunction 
pursuant to Diagnostic Code 7528 is the predominant disability.

The Veteran's prostatectomy residuals are rated as prostate gland 
injuries, infections, hypertrophy, and post-operative residuals, 
which are to be rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2009).  A review of the record indicates 
that the Veteran complains of weak stream, urinary frequency, and 
urinary incontinence.  There is no evidence of urinary tract 
infection.  Therefore, the Board finds voiding dysfunction to be 
the predominant symptom and will rate the disability using those 
criteria.  

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  A 20 percent rating for urine leakage 
contemplates the wearing of absorbent materials, which must be 
changed less than two times per day.  A 40 percent rating is 
warranted for the wearing of absorbent materials, which must be 
changed two to four times per day.  A 60 percent rating is 
warranted for continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  38 C.F.R. § 
4.115a (2009).  

For a rating based on urinary frequency, a 10 percent rating 
requires a daytime voiding interval between two and three hours, 
or awakening to void two times per night.  A 20 percent 
evaluation for urinary frequency is warranted where there is a 
daytime voiding interval between one and two hours, or if the 
disability results in awakening to void three to four times per 
night.  A 40 percent rating is warranted for a daytime voiding 
interval of less than one hour, or if the disability results in 
awakening to void five or more times per night.  38 C.F.R. 
§ 4.115a (2009).  

For a rating based on obstructed voiding, a 10 percent rating 
requires marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following: (1) Post void residuals greater 
than 150 cc; (2) Uroflowmetry; markedly diminished flow rate 
(less than 10 cc/second); (3) Recurrent urinary tract infections 
secondary to obstruction; (4) Stricture disease requiring period 
dilation every two to three months.  Urinary retention requiring 
intermittent or continuous catheterization warrants a 30 percent 
rating.  38 C.F.R. § 4.115a (2009).  

With regard to urinary tract infections, a 10 percent rating is 
warranted for long-term drug therapy, one to two hospitalizations 
per year, and/or requiring intermittent intensive management.  A 
30 percent rating is warranted for recurrent symptomatic urinary 
tract infections requiring drainage or frequent hospitalization 
(greater than two times per year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115a (2009).  

1.  May 28, 2004, to May 8, 2007

The Veteran's prostatectomy residuals were rated as 0 percent 
disabling from May 28, 2004, to May 9, 2007, with the exception 
of a period of 100 percent rating from August 17, 2005, to May 1, 
2006.  

Private medical records dated from May 2003 to June 2005 show 
that the Veteran was diagnosed with and treated for prostate 
cancer.  Prior to the Veteran's July 2003 non-nerve-sparing 
radical retropubic prostatectomy and bilateral pelvic lymph node 
dissection, the Veteran denied suffering any dysuria, urgency, 
gross hematuria, or fever, and there was no evidence of urinary 
tract infection.  A few days after his radical prostatectomy, the 
Veteran's catheter fell out, and he experienced some urine 
leakage.  Although the Veteran wore absorbent pads after his 
prostatectomy, he consistently reported that they were never very 
wet and that he only experienced occasional stress incontinence 
when he exercised.  The medical records show that he returned to 
full continence about four months post-procedure.      

Under the rating criteria for urine leakage, a 20 percent rating 
is warranted for wearing of absorbent materials which must be 
changed less than two times per day.  38 C.F.R. § 4.115a.  In 
this case, although the Veteran wore absorbent pads after his 
prostatectomy, he did not have continual urine leakage.  Rather, 
he only had occasional stress incontinence when he exercised.  
Moreover, he returned to full continence about four months after 
his prostatectomy.  Thus, because there is no evidence of 
continual urine leakage during the period under consideration, an 
increased initial rating is not warranted under the rating 
criteria for urine leakage.  

With regard to a rating based on urinary frequency, a 10 percent 
rating is warranted where there is a daytime voiding interval 
between two and three hours, or if the disability results in 
awakening to void two times per night.  38 C.F.R. § 4.115a 
(2009).  In this case, there is no evidence that the Veteran had 
a daytime voiding interval between two and three hours or that he 
woke up to void twice per night, so an increased initial rating 
is not warranted under the criteria for urinary frequency.  
Similarly, the Veteran cannot receive an increased initial 10 
percent rating under the rating criteria for obstructed voiding 
because there is no evidence of any marked obstructive 
symptomatology with stricture disease, recurrent urinary tract 
infections, markedly diminished peak flow rate, or post void 
residuals greater than 150 cc.  38 C.F.R. § 4.115a (2009).    
  
In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's prostatectomy residuals did not 
warrant a rating in excess of 0 percent disabling for the period 
under consideration.  The preponderance of the evidence is 
against the claim, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  May 9, 2007, to June 29, 2009 

The Veteran's prostatectomy residuals were rated as 20 percent 
disabling from May 28, 2004, to May 9, 2007.  

Private medical records dated from May 2007 to July 2007 show 
that the Veteran complained of nocturia two to three times 
without dysuria, urinary urgency, and overflow incontinence.  He 
reported that he required the use of absorbent pads on a daily 
basis.  

Under the rating criteria for urine leakage, a 40 percent rating 
is warranted where the absorbent materials must be changed two to 
four times per day.  38 C.F.R. § 4.115a (2009).  In this case, 
although the Veteran reported overflow incontinence and having to 
use absorbent pads on a daily basis, there was no evidence that 
he had to change his absorbent pads two to four times per day.  
Therefore, an increased initial rating is not warranted under the 
rating criteria for urine leakage.

With regard to a rating based on urinary frequency, a 40 percent 
rating is warranted where there is a daytime voiding interval of 
less than one hour, or if the disability results in awakening to 
void five or more times per night.  38 C.F.R. § 4.115a (2009).  
The evidence shows that the Veteran woke to void two to three 
times per night.  Moreover, there is no evidence that the 
Veteran's daytime voiding interval was less than one hour.  Thus, 
the criteria for an increased initial rating based on urinary 
frequency have not been met.        

As for the rating criteria for obstructed voiding, a 30 percent 
rating is warranted where there is urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. § 4.115a 
(2009).  In this case, the evidence has not shown any evidence of 
urinary retention, nor has the Veteran required any 
catheterization.  Therefore, an increased initial rating under 
the criteria for obstructed voiding is not warranted.    

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's prostatectomy residuals did not 
warrant a rating in excess of 20 percent disabling for the period 
under consideration.  The preponderance of the evidence is 
against the claim, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

3.  June 29, 2009 to Present 

The Veteran's prostatectomy residuals have been rated as 40 
percent disabling from June 29, 2009, to the present.  

On VA examination in June 2009, with September 2009 addendum, the 
Veteran complained of frequent urination every two hours, urinary 
incontinence, stress incontinence, continual urine leakage, 
urinary urgency, weak or intermittent stream, and dribbling.  He 
reported that his daytime voiding interval was one to two hours 
and that he voided three times per night.  He denied any urinary 
hesitancy, difficulty starting stream, dysuria, straining to 
urinate, hematuria, urine retention, urethral discharge, or renal 
colic.  He also stated that he did not have a history of 
recurrent urinary tract infections, obstructed voiding, urinary 
tract stones, renal dysfunction, renal failure, acute nephritis, 
hydronephrosis, or cardiovascular symptoms.  The Veteran reported 
being retired from work since 2005.  Examination revealed that 
his bladder, urethra, anus, rectal walls, testicles, penis, 
perineal sensation, epididymis, spermatic cord, scrotum, and 
seminal vesicles were all normal.  The Veteran had no abdominal 
or flank tenderness or peripheral edema.  His bulbocavernosus 
reflex, dorsalis pedis pulses, and posterior tibial pulses were 
found to be normal.  The examiner found that the Veteran had to 
change his absorbent materials twice a day and that he required 
the constant use of an appliance to control his urinary leakage.  
The examiner diagnosed the Veteran with status post radical 
prostatectomy and irradiation for stage I, pT3, N0, Gleason score 
7, adenocarcinoma bilateral prostate.  The examiner found that 
the Veteran's residuals of prostate cancer had a mild to moderate 
effect on his daily activities. 

The maximum disability rating under the criteria for obstructed 
voiding is 30 percent, and the maximum disability rating under 
the criteria for urinary frequency is 40 percent.  38 C.F.R. 
§ 4.115a (2009).  The Veteran is already in receipt of the 
maximum disability rating under these two sets of rating 
criteria, so an increased initial rating based on obstructed 
voiding and urinary frequency is not warranted.  

Under the rating criteria for urine leakage, a maximum 60 percent 
rating is warranted where the use of an appliance is required or 
the absorbent materials must be changed more than four times per 
day.  38 C.F.R. § 4.115a (2009).  In this case, although the 
Veteran reported having to change his absorbent materials only 
twice a day, he was also found to require the constant use of an 
appliance to control his urinary leakage.  Resolving all 
reasonable doubt in favor of the Veteran, the Board finds that he 
meets the criteria for an increased initial rating of 60 percent 
because he requires the use of an appliance.  Accordingly, the 
Board concludes that the Veteran is entitled to a maximum 60 
percent rating for his prostatectomy residuals.  

The Board finds that the evidence of record shows that the 
Veteran is entitled to an initial 60 percent rating for his 
prostatectomy residuals for the period under consideration.  All 
reasonable doubt has been resolved in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Rating 

The Board finds no evidence that the Veteran's service-connected 
prostatectomy residuals present such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2009).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service-connected prostatectomy residuals do not 
result in a marked functional impairment to a degree other than 
that addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, 
the degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  The Board finds that the evidence does not show frequent 
hospitalization due to the prostatectomy residuals or that the 
disability causes marked interference with employment beyond that 
envisioned by the schedular rating already assigned.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004; rating decisions 
in October 2004, March 2006, and March 2010; a statement of the 
case in March 2006; and a supplemental statement of the case in 
July 2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the appellant 
and had satisfied that duty prior to the final adjudication in 
the March 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to these claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

An initial compensable rating for prostatectomy residuals from 
May 28, 2004, to May 8, 2007, other than a period of 100 percent 
disability rating from August 17, 2005, to May 1, 2006, is 
denied.  

An initial rating in excess of 20 percent since May 9, 2007, for 
prostatectomy residuals is denied.   

An initial 60 percent rating, but not higher, as of` June 29, 
2009, for prostatectomy residuals is granted.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


